PER CURIAM.
This is an application to recall the mandate (209 Fed. 219, 126 C. C. A. 313), to admit as part of the record certified copies of certain foreign patents, and to issue a new mandate thereon, similar to the one in the suit of Patents Selling Company against this same defendant ([D. C.] 204 Fed. 99), where the same patents were in like manner introduced. To do this will undoubtedly be equitable, and since there is no technical, nor indeed any other, objection made to the granting of the relief prayed for, the application is granted.